            Case 1:20-cv-04260-JGK Document 90 Filed 09/11/20 Page 1 of 1

                                                          U.S. Department of Justice

                                                          Civil Division

Federal Programs Branch                                   Washington , D.C. 20530   ~,       ~



                                                          September 3, 202'.& /             ,/'i K c_    r.
VIA FEDERAL EXPRESS
The Honorable John G. Koeltl

500 Pearl St., New York, NY I 0007- 13 I 2                                                               ~
          Re :      New York v. US Department of Education, No. 1 :20-cv-4260-JGK (S.D.N. Y.)          LI.   ii) ·.S:
Dear Judge Koeltl,

As referenced in the accompanying letter, enclosed is a true and correct copy of the certified
administrative record in the above-listed case, together with an index thereto. Please follow
these directions to access the files on the enclosed set of CD-RO Ms:

          (1)        The Administrative Record production disks contain one encrypted zip file per
                     disc named "Final AR Prod 01 VOL0l.zip" for VOL0l to VOL07.

          (2)        Save the encrypted zip file to a hard drive or network drive before attempting
                     decryption.

          (3)        Double click on the encrypted file saved to hard drive or network and enter the
                     password (Fin@LAR!2020) and location to save the output. The zip file
                     containing the PDF and Native production should then be decrypted.

          (4)        Use WinZip or 7Zip to unzip the file. Using Windows Explorer or a generic
                     unzipping application will likely cause errors.




                                                           Sincerely yours,

                                                          /s/ Benjamin T. Takemoto
                                                          Benjamin T. Takemoto
                                                          Trial Attorney
                                                          U.S. Department of Justice
                                                          Civil Division, Federal Programs Branch
                                                          Ben Franklin Station, P.O. Box 883
                                                          Washington, DC 20044



 U"DC SDN'i'
 cocuMENl
 FLECTRONICALL Y FILED
 C _;t,# - - - · - ---.,...--  rt : ~- - -
 f,\Tc FILF.O.            q.. 71_-;..,O_ .
